internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb hw-plr-156971-01 date date legend taxpayer state insurance_company a insurance_company b insurance_company c date a date b associations industry x dear this is in response to your correspondence dated date on behalf of taxpayer requesting a ruling regarding the applicability of sec_4976 to the distribution of taxpayer assets to participating employers facts taxpayer is a taxable trust originally created in when certain employers engaged in the industry within the state entered into an agreement for the purpose of procuring group life disability hospitalization medical and related insurance benefits for their employees in the trust was restated to expand coverage to include employers that were members of the associations plr-156971-01 the plan provided through taxpayer the plan provided group_insurance coverage to employer members of the associations and their employees as of date b more than employers participated in the plan since its establishment the trustees of taxpayer have procured insurance coverage for employees of employers participating in the plan through a variety of insurance_companies during the most recent time period from date a through date b taxpayer contracted with insurance_company a and insurance_company b to provide medical insurance dental insurance life_insurance and disability insurance medical dental and life_insurance coverage were all provided through insurance_company a trustees of the taxpayer selected the insurance carriers insurance policies and established separate benefit options providing various schedules of benefits deductibles co-insurance and other features all insurance premiums_paid to the insurance carriers were paid with monies contributed by participating employers all benefit options were available to all participating employers the employers then paid a monthly contribution to the taxpayer based on the options selected and the number of participants taxpayer assets were only used to pay claims insurance premiums and for administrative expenses it is represented that taxpayer is and has always consisted of a welfare_benefit_fund that is part of a ten or more employer plan as described in sec_419a of the code in particular it is represented that more than one employer always contributed to the plan no employer normally contributed more than ten percent of the total contributions of all the employer contributions to the plan and the plan has never maintained experience-rating arrangements with respect to individual employers your ruling_request does not indicate that you are requesting a ruling on the issue of whether the taxpayer satisfies the sec_419a exception for ten or more employer plans and we are not ruling on that issue rather in addressing the issue raised in your request the applicability of sec_4976 we are relying on the representation that the taxpayer satisfies the sec_419a exception insurance_company a notified taxpayer that it sold its group_insurance business to insurance_company c which does not offer insurance coverage in the state of the type provided through the taxpayer trustees of taxpayer were unable to locate appropriate alternative coverage as a result the trustees of taxpayer voted to terminate taxpayer effective date b as of that date the balance remaining in the trust was dollar_figurex in accordance with the trust agreement the trustees of taxpayer plan to distribute this balance less paid run off claims and increased by after-tax earnings earned from termination to the time of distribution to the employers participating in the plan as of date b in proportion to their contributions using a formula that approximates relative contributions paid and does not take into account claims paid plr-156971-01 ruling requested the distribution of the balance remaining in taxpayer to employers participating in the plan at the time of trust termination will not result in these employers incurring an excise_tax pursuant to code sec_4976 law and analysis sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter of the code but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 of the code provides that the term welfare_benefit_fund means any fund that is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries sec_419 defines fund to include a_trust that is not exempt from tax under chapter sec_419a of the code provides that subpart d of chapter of subtitle a of the code consisting of sec_419 and sec_419a shall not apply to any welfare_benefit_fund that is part of a ten or more employer plan however sec_419a further provides that this exception does not apply to any plan that maintains experience-rating arrangements with respect to individual employers sec_419a of the code provides that the term ten or more employer plan means a plan to which more than one employer contributes and to which no employer normally contributes more than ten percent of the total contributions contributed under the plan by all employers sec_4976 of the code imposes an excise_tax in the amount of percent of the amount of any disqualified_benefit provided by a welfare_benefit_plan sec_4976 provides that the term disqualified_benefit means -- a any post-retirement medical_benefit or life_insurance_benefit provided with respect to a key_employee if a separate_account is required to be established for such employee under sec_419a and such payment is not from such account b any post-retirement medical_benefit or life_insurance_benefit provided with respect to an individual in whose favor discrimination is prohibited unless the plan meets the requirements of sec_505 with respect to such benefit whether or not such requirements apply to such plan and plr-156971-01 c any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year taxpayer is a welfare_benefit_fund within the meaning of sec_419 because it is part of an employer plan and participating employers provided welfare benefits to their employees through taxpayer it is represented that taxpayer is part of a ten or more employer plan to which the exception provided by sec_419a applies based upon that representation contributions made by participating employers to taxpayer were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 of the code accordingly pursuant to sec_4976 sec_4976 does not apply to amounts attributable to those contributions including any distribution of the remaining balance in taxpayer to employers that participated in the plan at the time of taxpayer’s termination conclusion pursuant to sec_4976 sec_4976 does not apply to the distribution of the balance remaining in taxpayer to employers that participated in the plan at the time of taxpayer’s termination this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code specifically this ruling addresses neither of the following issues whether trust is in fact a ten or more employer plan to which the exception provided under sec_419a applies and whether distribution of the balance in taxpayer at the time of termination will result in the realization and recognition of gross_income to recipients of the distribution under sec_61 sincerely mark schwimmer senior technician reviewer division counsel associate chief_counsel tax exempt and government entities
